By the Court.
The administrator must be charged with the-amount of sales only. The administrator is neither to gain nor lose by the sales, and if he acts fairly and honestly and gives: proper notice, he is not answerable for any loss in the diminished, value of the goods. It is his duty to sell for the best price he. can get, using proper care; and if the sales are less than the appraisement, he is not accountable. Nothing here appears to impeach the conduct of the administrator. The fact is, nobody would bid against the widow; and this is too common a practice.